EXAMINER'S AMENDMENT

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, The prior art of record alone or in combination does not teach in combination with the other limitations of claim “the display apparatus including a plurality of input terminals that each receive image information and a display section that displays image information received by an activated input terminal of the plurality of input terminals from an apparatus connected to the activated input terminal … a command generator that generates a control command that corresponds to a content of the text information, wherein in a case where the text information contains a keyword that indicates first application software, the command generator determines which of a-the plurality of input terminals of the display apparatus is associated with the first application software, the command generator generates, as the control command, a switching command to activate the input terminal thus determined  and a start-up command to start the first application software associated with the input terminal thus determined,  the command generator identifies a  certain input terminal of the input terminals of the display apparatus according to a  keyword that indicates  first application software associated with the certain input terminal, and identifies a certain different input terminal of the input terminals of the display apparatus according to a keyword indicating first application software associated with the certain different input terminal, and first application software associated with an input terminal of the input terminals activated by the switching command is installed on an apparatus connected to the input terminal activated by the switching command, after the first application software associated with the input terminal activated by the switching command is started by the start-up command, the apparatus connected to the input terminal activated by the switching command transmits image information generated by the first application software associated with the input 
Regarding claim 12, The prior art of record alone or in combination does not teach in combination with the other limitations of claim “the display apparatus includes: a plurality of input terminals that each receives image information, and a display section that displays image information received by an activated input terminal of the plurality of input terminals from an apparatus connected to the activated input terminal, the operational support apparatus includes: … a command generator that generates a control command that corresponds to a content of the text information, in a case where the text information contains a keyword that indicates application software, the command generator determines which of a-the plurality of input terminals of the display apparatus is associated with the application software, the command generator generates, as the control command, a switching command to activate the input terminal thus determined  and a start-up command to start the application software associated with the input terminal thus determined, the command generator identifies a  certain input terminal of the input terminals of the display apparatus according to a  keyword that indicates  application software associated with the certain input terminal, and identifies a certain different input terminal of the input terminals of the display apparatus according to a keyword indicating application software associated with the certain different input terminal,  the application software associated with an input terminal of the input terminals activated by the switching command is installed on an apparatus connected to the input terminal activated by the switching command, after the application software associated with the input terminal activated by the switching command is started by the start-up command, the apparatus connected to the input terminal activated by the switching command transmits image information generated by the application software thus Page 5 of 15Response to Final Office Action dated February 11, 2021 Appl. No.: 16/233,742 Attorney Docket No.: US76242 started to the input terminal activated by the switching command, and the display section  displays the image information received by  the input terminal of the plurality of input terminals of the display apparatus 
Regarding claim 13, The prior art of record alone or in combination does not teach in combination with the other limitations of claim “the display apparatus including a plurality of input terminals that each receives image information and a display section that displays image information received by an activated input terminal of the plurality of input terminals from an apparatus connected  to the activated input terminal, comprising: … generating a control command that corresponds to a content of the text information; and displaying image information received by the activated input terminal, wherein the generating the command includes in a case where the text information contains a keyword that indicates application software, determining which of a-the plurality of input terminals of the display apparatus is associated with the application software, and generating, as the control command, a switching command to activate the input terminal thus determined  and a start-up command to start the application software associated with the input terminal thus determined, in the determining, a  certain input terminal of the input terminals of the display apparatus is identified according to a  keyword that indicates  application software associated with the certain input terminal, and a certain different input terminal of the input terminals of the display apparatus is identified according to a keyword that indicates application software associated with the certain different input terminal, application software associated with an input terminal of the input terminals activated by the switching command is installed on an apparatus connected to the input terminals activated by the switching command, after the application software associated with the input terminal activated by the switching command is started by the start-up command, the apparatus connected to the input terminal activated by the switching command transmits image information generated by the application software associated with the input terminal activated by the switching command to the input terminal activated by the switching command, and Page 6 of 15Response to Final Office Action dated February 11, 2021 Appl. No.: 16/233,742 Attorney Docket No.: US76242 the displaying includes displaying, on the display section, image 
The closest prior art of:
Bliss et al (US 10,558,417) teaches a recognition system that recognizes a skill for a program (col. 20, II. 12-43) which receives corresponding display responses (col. 20, II. 27-43).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew H Baker whose telephone number is (571)270-1856.  The examiner can normally be reached on Monday-Friday 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 







	/MATTHEW H BAKER/               Primary Examiner, Art Unit 2659